IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

GEORGE STALLWORTH,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-2950

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 27, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

George Stallworth, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.

2d 1236 (Fla. 2004).

      This Court reserves jurisdiction to consider the imposition of sanctions.

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.